EXHIBIT 10.1 [form8-k.htm]


Third Amendment to the
Amended and Restated Employment Agreement
Between Martin M. Koffel and URS Corporation
 
Whereas, Martin M. Koffel (the “Employee”) and URS Corporation (the “Company”)
entered into an Employment Agreement effective as of September 5, 2003, which
was amended by the First Amendment thereto effective December 7, 2006 and the
Second Amendment thereto effective December 10, 2008 (as amended, the
“Employment Agreement”); and


Whereas, the Employee and the Company wish to further amend the Employment
Agreement to extend the term of employment and modify certain other provisions.


Now Therefore, the Employment Agreement is amended effective as of December 13,
2011 (the “Effective Date”), as follows:


A.           Section 1(g) of the Employment Agreement hereby is amended in its
entirety to read as follows:
 
“(g)           Retirement of Employee.  The Employee’s employment shall
terminate automatically on June 1, 2014, or such later date as the parties may
mutually agree (the “Retirement Date”).”
 
B.           Under the terms of Section 3 of the Employment Agreement,
commencing with the first day of the Company’s 2012 fiscal year, the Employee’s
base salary shall be One Million One Hundred Thousand Dollars ($1,100,000), and
the Employee’s target bonus percentage shall be one hundred fifty percent
(150%).
 
C.           Section 4(b) of the Employment Agreement hereby is amended in its
entirety to read as follows:
 
“(b)           Equity Grant.  On January 2, 2012, provided the Employee’s
continuous service with the Company has not terminated prior to such date, the
Employee shall be granted 200,000 shares of restricted stock under the Company’s
2008 Equity Incentive Plan, such grant to provide for: (i) vesting 50,000 of the
shares on each of May 1, 2013 and May 1, 2014, provided in each case that the
Employee’s continuous service with the Company has not terminated prior to such
vesting date; (ii) vesting 50,000 of the shares on each of May 1, 2013 and May
1, 2014, provided in each case that the Employee’s continuous service with the
Company has not terminated prior to such vesting date and the Company has met
its net income goal for the fiscal year immediately preceding such vesting date,
as such net income goal is established by the Compensation Committee during the
first quarter of such fiscal year, and as confirmed by the Compensation
Committee after the audited financial results for such fiscal year have been
prepared by the Company; (iii) with respect to shares granted pursuant to
Section 4(b)(i) above, accelerated vesting of all unvested shares in the event
of a termination of employment pursuant to Section 6(a)(iv), (v) or (vi) below;
(iv) with respect to shares granted pursuant to Section 4(b)(ii) above,
accelerated vesting of all unvested shares in the event of a termination of
employment pursuant to Section 6(a)(vi) below but no accelerated vesting of any
such shares in the event of a termination of employment pursuant to Section
6(a)(iv) or (v) below; and (v) other terms consistent with the last form of
restricted stock grant most recently approved by the Compensation Committee on
May 25, 2011.”


D.           Section 4(d) of the Employment Agreement hereby is amended to
eliminate the clause that reads as follows:
 
“, together with an additional amount (the “Disability Insurance Gross-Up
Payment”) such that after payment by the Employee of all income and employment
taxes on the Disability Insurance Reimbursement Payment and the Disability
Insurance Gross-Up Payment, the Employee retains an amount equal to the
Disability Insurance Reimbursement Payment.”
 
 
i

--------------------------------------------------------------------------------

 
 
E.           Section 4(e) of the Employment Agreement hereby is amended to
eliminate the clause that reads as follows:
 
“, together with an additional amount (the “Life Insurance Gross-Up Payment”)
such that after payment by the Employee of all income and employment taxes on
the Life Insurance Reimbursement Payment and the Life Insurance Gross-Up
Payment, the Employee retains an amount equal to the Life Insurance
Reimbursement Payment.”
 
F.           Section 4(f) of the Employment Agreement hereby is amended in its
entirety to eliminate the references to “Life Insurance Gross-Up Payment” and
“Disability Insurance Gross-Up Payment.”
 
G.           Section 6(a) of the Employment Agreement hereby is amended to
replace clause (vi) as it appears therein with the following clause:
 
“(vi) within two (2) years following a Change in Control (as defined below) the
resignation by the Employee for Good Reason (as defined below) or the
termination of the Employee’s employment by the Company for any reason other
than Cause; provided, that if any resignation or termination under clause (vi)
occurs at any time that any of clauses (i) through (v) also apply, then the
benefits and privileges associated with clause (vi) shall override such other
provisions if and to the extent applicable to that resignation or termination.”
 
H.           Section 6(a)(2) of the Employment Agreement hereby is amended to
replace the figure “five million dollars ($5,000,000)” with the figure “six
million seven hundred fifty thousand dollars ($6,750,000).”
 
I.           Section 6 of the Employment Agreement hereby is amended to add
subsection (d) to read as follows:
 
“(d)           Good Reason Definition.  For all purposes under this Agreement,
the Employee shall have “Good Reason” for his resignation from employment with
the Company if, without the Employee’s prior written consent, there is (i) a
material reduction in the Employee’s Base Compensation or target bonus
percentage; (ii) a material diminution in the Employee’s authority, duties, or
responsibilities (which shall include, without limitation, (a) the Employee
ceasing to be the chief executive officer, with all attendant authority and
responsibilities, of the Company or any successor company through merger,
reorganization or other restructuring; (b) the Company or any such successor
Company ceasing to be a public company registered under the Securities Exchange
of 1934, as amended; and (c) the Employee not being appointed or being removed
as the chief executive officer, with all attendant responsibilities, of any
other company that acquires a majority of the outstanding voting securities with
the power to elect the board of directors of the Company or any such successor
company); (iii) a material diminution in the budget over which the Employee
retains authority; (iv) relocation of the Employee’s principal place of
employment to a place that increases the Employee’s one-way commute by more than
fifty (50) miles as compared to the Employee’s then-current principal place of
employment immediately prior to such relocation; or (v) any other action or
inaction that constitutes a material breach by the Company of the Employment
Agreement; provided, that in order to resign for Good Reason, the Employee must
(1) provide written notice to the Company’s General Counsel within ninety (90)
days after the first occurrence of the event giving rise to Good Reason setting
forth the basis for the Employee’s resignation, (2) allow the Company at least
thirty (30) days from receipt of such written notice to cure such event, and (3)
if such event is not reasonably cured within such period, the Employee’s
resignation from all positions he then holds with the Company is effective not
later than ninety (90) days after the expiration of the cure period.”


J.           Section 7(b) of the Employment Agreement hereby is amended by
eliminating the phrase “clause (vi) of.”
 
K.           Section 8 of the Employment Agreement hereby is amended in its
entirety to read as follows:
 
“8.          Parachute Payments.
 
If any payments, distributions or other benefits by or from the Company to or
for the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise)
(collectively, the “Payment”) would (i) constitute a “parachute payment” within
the meaning of
 
 
ii

--------------------------------------------------------------------------------

 
 
Section 280G of the Code and the rules and regulations thereunder and, (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be equal to the Reduced
Amount.  The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax, or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Employee’s receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax.  If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount,  reduction shall be made in the
following manner:  first a pro rata reduction of (i) cash payments subject to
Section 409A of the Code as deferred compensation and (ii) cash payments not
subject to Section 409A of the Code, and second a pro rata cancellation of (i)
equity-based compensation subject to Section 409A of the Code as deferred
compensation and (ii) equity-based compensation not subject to Section 409A of
the Code.  Reduction in either cash payments or equity compensation benefits
shall be made prorata between and among benefits which are subject to Section
409A of the Code and benefits which are exempt from Section 409A of the
Code.   Determination of whether the Payment would result in the application of
the Excise Tax, and the amount of any reduction that is necessary so that the
Payment equals the Reduced Amount shall be made, at the Company’s expense, by
the independent accounting or other professional services firm employed by the
Company prior to the date on which the Employee’s right to any Payment is
triggered (if requested at that time by the Employee or the Company) or such
other time as reasonably requested by the Employee or the Company.”
 
Except as amended as provided above, the Employment Agreement shall remain in
full force and effect.
 


In Witness Whereof, each of the parties has executed this Third Amendment to the
Employment Agreement, as of the Effective Date.
 

 
Martin M. Koffel
       
 
/s/ Martin M. Koffel          
URS Corporation,
   
a Delaware corporation
                /s/ Joseph Masters    
Joseph Masters
   
Vice President and General Counsel
 



iii

--------------------------------------------------------------------------------